September 19, 1952

Hon. Hcmer Garrison, Jr., Dlreotor
Texas Department of Public Safety
Camp kbry
Austin, Texas           opinion go. V-1526
                       Re:   Legality of furnleh~lag
                             copiee of acoldent re-
                             Porte filed pursuant to
                             the Texas Hotor Vehicle
                             Safety-Reepoueiblllty
                             Act to County and Dls-
                             trlct Attorneys handling
Dear Sir:                    appaale under the Act.
          you hete requested of this office an opinion
concerning the authority of the Deprteent of Ppbllu
Safety to dlaclose Infomnation contained In the aocident
report8 vhlch drivers are required to Bubnlt under Seotion
4 of Artlole 67.01h,Vernon’s Civil Statutee, the Texas
Motor Vehicle Safety-Reeponelblllty Act.  Your request reads,
in part, aa follovs:
          ". . .   This Department Is reoelvlng re-
     quests from the county and district attorneys
     for ooples of the accldeat reports to assist
     in their preparation of the caecs.
         "In view of the above requeet and la view
    of the provisions of Sections 4 and 11 of Art.
    6701.h,v.c.s., Sections 39 and 42 of Art. 6687b,
    V.C.S., and Sections 44 and 49 of Art. 67016,
    V.C.Si, your oplnlon ia respectfully requested
    of the following: Can the Department of Public
    Safety lawfully provide coplee of aocident re-
    pOrta submitted In compliance rith Sec. 4 of
    Art. 67olh, V.C.S., to county and district at-
    torneys for their use in repreaentlng the Depart-
    ment in appeals pursuant to Sec. 2 of Art. 67Qlh,
    V.C.S.?"
          If the driver of a motor vehicle is involved in
an accident of suffioient gravity, Section 4 of Article
6701h, V.C.S., requires that he submit a report containing
lion.Homer Garrison, Jr., Page 2 (v-1526)


Information vhich 0111 enable the Department of Public
Safety to determine whether he has complied with the re-
quirements of the Safety Responslbllltp Act. It IS
further specified that any accident re rt submitted pur-
suant to the requirements of Section 4r of Article 6701d,
V.C.S., the Uniform Traffic Code, shall be deemed suffl-
clent If It oontalna the necessary Information concerning
the fiuanclal responalbllity of the driver.
          Section 44 of Article 6701d reads as follows:
          "Sec. 44. (a) The driver of a vehicle
     involved in an accident resulting in injury to
     or death of any person or total property damage
     to an apparent extent of Twenty-five'($25.00)
     Dollars or more shall, within tventy-four (24)
     hours after such accident, forward a written
     report of such acaident to the department.
          "(b) The department may require any driver
     of a vehicle Involved in an accident of which re-
     port must be made as provided in this Section to
     file supplemental reports whenever the original
     report Is insufficient In the opinion of the de-
     partment and may require witnesses of accident8
     to render reports to the department.
          "(c) Every lav enforcement officer, who,
     In the regular course of duty, Investigates a
     motor-vehicle accident of which report must be
     made as required in this Section, either at the
     time of and at the scene of the accident or
     thereafter by interviewing participants or wlt-
     nesses shall, within tventy-four (24) hours after
     completing such Investigation, forward a wf;ltten
     report of such accident to the department.
           Section 39 of Article 6687b, V.C.S., the drivers'
licensing law, contains substantially the same requirements.
It also provides that "reports required by this Section shall
be deemed privileged communications."
           The accident reports that Articles 6687b and 6701d
require drivers to submit are for the confidential use of the
Department only. They may not be used as evidence In any
civil or crlmlnal trial, and the Department may divulge the
Information contained therein for only a few specific pur-
poses.
Hon. Homer oarriaon, Jr., Page 3 (v-1526)


          Artlale 66&b,    Sec.   42,   provides:
           'All required accident report8 and sup-
     plemental reports ahall be without prejudice
     to the individual 80 reporting and shall be
     for the aonfldentlal use of the Departmeat
     except that the Department may disclose the
     identity of a person involved In an acoldent
     when 8uoh Identity Is not otherwise known or
     when euoh'pbrson denies his presence at such
     acoldent. Blo such report ahall be used as
     evidence in any trial, civil or criminal, aria-
     ing out of such acoldent, except that the De-
     partment ehell furnish upon request of any
     person who has, or olalms to have, made such
     a report or upon demand of any oourt, a cer-
     tlfloate ehowlng that a specified report has
     or has not been received by the Department,
     solely to prove a compliance or failure to
     comply with the requirement that suoh report
     be made to the Department."
          Article 6701d,   Sec. 47, statem:
           "All aooldeat report8 made by pereons In-
     volved in accidents, by garages, or peaoe
     officers shall be without prejudice to the ln-
     dlvidual 80 reporting and ahall be for the con-
     fidential use of the department or other State
     agencies having use for the reoords for aooident
     prevention purposes, except that the department
     may disclose the identity of a person involved
     in an accident when such identity is not other-
     wise known or when such person denies his prea-
     ence at such acoident."
          The manifest reason for these requirements of
searecy Is to Insure the aonstitutlonal validity of the
provielons that require drivers to submit reports of the
accidents in vhleh they were involved. Without these re-
strictions, the requirement of such a report from a driver
might well be tantamount to compelling him to give evl-
dence against himself, thus in violation of the famlllar
conetltutlonal eafeguards against compulsory aelf lncrti-
lnatlon. Tex. Conat. Art. I, Sec. 10. Thus it ha8 been
held by thle office that the Department of Public Safety
may not disclose the Information contained in drlver8'
accident report8 to district and county attorneys. now-
ever, it wa8 also stated in that opinion that the Depart-
ment may dlscloae to local proeecutors any other information
Hon. Homer Garrison,   Jr., Page 4 (v-1526)


obtained from third persona or during the aourBe of it8
own lnvestigatlons. Att'y. Gsn. Op. O-4402 (1942).   The
Information furnished by the driver himself may only be
uSed to Identify a person involved in an acaldent when
hi8 Identity la not othervise known or If he denies his
presence at the aoaldent. Art. 6687b, Sec. 42, V.C.S.;
Art. 6701d, Sec. 47, V.C.S.
          The aooldent reports submitted by drivers are
primarily used as a source of information from which the
Department of Public Safety may make Intelligent atatls-
tloal atudiea of the cau8e and prevention of accidents.
The Department 18 required to tabulate and analy8e the
data contained in theae reports and publish Its ovn perl-
odlc trafflo surveys for the use of various state and
local las enforaement agencies. Art. 6687b, Seo. 40, 43,
V.C.S.; Art. 6701d, Sec. 48, V.C'.S.
          Section 4 of Article 6701.h, V.C.S., the Texas
Motor Vehicle Safety-Responsibility Act, providea:

           "The operator of every motor vehicle vhlch
     la In any manner Involved in an accident within
     this State, In which any person Is killed or ln-
     jured or in whioh damage to the property of any
     one (1) person, Including hlmself, In exce88 of
     One Hundred Dollars ($100) Is SuStained, Shall
     within ten (10) days after auoh aaoldent report
     the matter in writing to the Department. Such
     report, the form of which shall be prescribed by
     the Department, Shall contain Information to en-
     able the Department to determine whether the re-
     quirements for the deposit of security under Sec-
     tion 5 are Inapplicable by reason of the existence
     of Insurance or other exception8 BpeCified In this
     Act.  Any written report of accident in accordance
     vlth Article 6701d, Section 44, Texas Revised
     Statutes, If actually made to the Department,ehall
     be sufficient provided it also contains the lnfor-
     matlou required herein. The Department may rely
     upon the accuracy of the Information unless and
     until it has reason to believe that the lnforma-
     tlon is erroneous. If Buoh operator be physically
     incapable of making such report, the ovner of the
     motor vehicle Involved In such accident shall,
     within ten (10) days after learning of the acoldent,
     make such report. The operator or the owner ahall
     furnish suah additional relevant Information as the
     Department shall require."
.    .



    Hon. Homer Garrison, Jr., Page 5,(~-1526)


               It 18 apparent that'the above quoted     ovlBlon
    rarely reiterates the requirements~of,Artloles 6 r 87~ and
    67016 with referenoe to the accident report8 which muet be
    submitted by drivers. Neither this nor any other provlslon
    of the Safety Responsibility Act removes any of the reetrlc-
    tlons previously placed upon the Department's use of these
    reports. Section 11 of the Act prohibits thelr use in evl-
    dence in any tlvll trial. However, Article 670Ih makes the
    additional requirement that the driver submit proof of his
    financial IWBpOnBibllit~, and this information may be sub-
    mitted aa a part of the acoldent report required by the
    older etatutes.
                The report required by Section 4 of the Safety
    Reeponsibllity Aot le more than a mere oentrlbutlon to the
    etatlstloal files of the Department of Public Safety. It
    18 the only souroe of information concerning the financial
    re8ponBlblllty of the driver. Regardlng~the authority of
    the Department to dlsolose the contents of the accident re-
    port required by Section 4 of the Safety ReBponslblllty Act,
    this office recently made the following statement In Attor-
    ney General's Opinion V-1440 (1952):
                'We are unable to find anything in this
          aot whloh vould authorlse the Department to
          furnish any more Information contained in the
          acoident report than you are authoriced to re-
          veal from the accident reports required by
          Articles 6687b and 67Old, V.C.S. However, the
          Department Is authorised to advlee the person
          requesting the Information of the action taken
          by the Department, the type and amount of se-
          curity filed, and any other matter In Its pOB-
          session by reason of a perstnls compliance with
          the provisions of this act.
                 In other words, the driver's accident report re-
    quired by Articles 6687l.1 and 670Id covers the nature and causes
    of the accident Itself, and It may not be released to local
    prosecutors. But the financial reBpon8iblllty report required
    by Article 670Ih 18 the only source of Information concerning
    the driver's compliance with this law. The Act vould be lm-
    pOBsiblt? to enforce If the Department could not release this
    information to prosecuting attorneys handling appeals taken
    from the Department~s actions. You are accordingly advised
    that the only information which may be released to prosecut-
    ing attorneys Is that vhlch relates directly to the driver's
    compliance with the Texas Motor Vehicle Safety-Responsibility
    Act. This Includes the action taken by the Department, the
HOU. xxomsr GBrr~son,   Jr.,   Page 6 (v-1526)



type srad amount of seourity filed, and any other matters
conoernlng the financial reBpOmBibility of the driver.

                           SUMMARY

               The Department of Public Safety m8y
          not f+urnlsheoples of the aacldent report8
          which drivers are required to submit by
          Seotlon 4 of Article 6701.11, V.C.S., the
          Texas Motor Vehicle Safety-Rcsponslbillty
          Aot. to prosecuting attorneys haru3ling
          appeals taken under the Act. It may, how-
          ever, release lnformatlon conoexnlng the
          flnanolal responsibility of the driver and
          other matters relating to the driver'6 oom-
          pllanoe vlth  the Safety-Responsibility Act.
APPROVBD:                              Your8 very truly,
Ullllam   s. LotIt                        PRICE DAHIEL
State Affairs Dlvielon                 Attorney   General

E. Jacobson                            By C&X.         6d          ,\-   -
Reviewing Aeeistaat
                                          Calvin B. Garuood, Jr.
Charles D. Mathews                              Assistant
First Assistant

CBO/rt